Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 5, 2021                                                                                       Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  160813(105)                                                                                          Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  GRANT BAUSERMAN, KARL WILLIAMS                                                                                      Justices
  and TEDDY BROE, on Behalf of Themselves
  and All Others Similarly Situated,
               Plaintiffs-Appellees,
                                                                     SC: 160813
  v                                                                  COA: 333181
                                                                     Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the joint motion of the American Civil Liberties Union
  of Michigan and the National Lawyers Guild to file a brief amicus curiae is GRANTED.
  The amicus brief submitted on May 4, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 5, 2021

                                                                               Clerk